Citation Nr: 0712255	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  01-08 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to 
February 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In September 2002, the veteran testified at a Board 
hearing via videoconference.  This matter was previously 
before the Board in October 2003 at which time it was 
remanded for additional due process development.    

In a decision dated in February 2006, the Board decided a 
number of appellate issues, to include the denial of the 
claim for entitlement to a TDIU.  Thereafter, in June 2006, 
the veteran through his representative filed a Motion for 
Reconsideration of the Board's February 2006 decision.  In an 
Order for Reconsideration dated in October 2006, the Board 
granted reconsideration of the issue of entitlement to a TDIU 
pursuant to the provisions of 38 U.S.C.A. § 7103 (West 2002).  
Accordingly, this decision will replace the Board's February 
2006 decision with respect to this issue and will constitute 
a final Board decision regarding the issue.  


FINDING OF FACT

The veteran's service-connected disabilities are not of such 
severity as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19, 4.25 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in April 
2001, which was prior to the July 2001 rating decision on 
appeal.  Therefore, the express requirements set out by the 
Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the April 2001 letter as well as an October 2004 
letter, the RO informed the appellant of the applicable laws 
and regulations, including applicable provisions of the VCAA, 
the evidence needed to substantiate the claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the 
letters noted above, VA informed the appellant that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  VA also informed 
the veteran to send copies of any relevant evidence he had in 
his possession and that he could also get any relevant 
records himself and send them to VA.  Thus, the Board finds 
that VA's duty to notify has been fulfilled and any defect in 
the timing of such notice constitutes harmless error.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  The first three elements were provided in the 
information noted above and, with regard to elements four and 
five, the Board finds that the appellant is not prejudiced by 
a decision at this time since the claim is being denied.  
Therefore, any notice defect, regarding the disability rating 
and effective date, is harmless error since no disability 
rating or effective date will be assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations during 
the appeal period and was provided with the opportunity to 
attend a hearing which he attended via videoconference in 
September 2002.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Facts

The claims file contains voluminous VA outpatient clinical 
records showing treatment for various disabilities, both 
service connected and nonservice connected.  These records 
show that the veteran was admitted to the Center For Stress 
Recovery, Senior PTSD (post-traumatic stress disorder) 
program from May 1999 to January 2000 on an outpatient basis.  
They include a May 1999 VA psychological assessment report 
noting that the veteran decided to retire after he was laid 
off at the age of 63.  On a February 2000 discharge report, 
the veteran reported that psychiatric symptoms had been 
intermittently present since the 1950s, but escalated when 
his wife died in March 1999.  Test findings indicated that 
the veteran met the DSM IV criteria for PTSD in the moderate 
range.  A July 2000 VA Clinical Summary report states that 
the veteran worked ever since Korea up until age 63 when he 
retired.  The record goes on to note that the veteran worked 
as a machinist, truck driver and tow operator and always 
worked full time.  The veteran reported that his work history 
was "reasonably good."  

Records obtained from City Cardiology services, dated in 
January 2001, disclose that the veteran underwent diagnostic 
examinations of the cardiovascular system in January 2001.  
Those examinations revealed significant stenosis, and the 
veteran underwent cardiac artery bypass grafting.  These 
records are devoid of evidence of treatment of any of the 
veteran's service-connected disabilities, although the 
history of right vein stripping was noted.

In February 2001, the veteran submitted a claim for TDIU.  

By a statement submitted in April 2001, the veteran indicated 
that he was unemployable as a result of his service-connected 
disabilities, and he identified clinical records that he 
believed would support his contention.  

A statement received from a former employer in April 2001 
shows that the veteran was employed as a machine operator 
from 1983 through December 1995, when the veteran was laid 
off.  The employer's statement reflects that the veteran lost 
106 hours due to a work-related injury, and that no 
concession was made to the veteran based on his age or any 
disability during his period of employment.  

An April 2001 statement from another employer, Akron Auto 
Auction, reflects that the veteran worked as a driver from 
November 2000 through December 20, 2000.  
The employer did not state whether the veteran or the 
employer terminated the veteran's employment.  However, as 
noted above, the veteran was hospitalized for treatment of 
cardiac artery stenosis in early January 2001.

A VA examiner who conducted a May 2001 VA examination 
concluded that the veteran's service-connected PTSD did not 
cause unemployability, although the veteran's heart disease 
could cause unemployability.  The examiner noted that the 
veteran was of retirement age and had retired early at age 
63.

Results of a general VA examination performed in May 2001 
disclosed that the veteran used a cane for stability and 
balance.  He had multiple scars from varicose vein ligation 
in the left and right extremities.  Scars from the veteran's 
cardiac surgery were noted.  The veteran provided a history 
of diagnosis including varicose veins diagnosed in 1953, 
PTSD, and emphysema in 1978 for which the veteran currently 
used inhalers, including Atrovent and Vanceril.  He was also 
noted to have coronary artery disease status post quadruple 
coronary artery bypass graft in 2001.  On examination muscle 
strength in the lower extremities was 4/5, with weakness 
secondary to bilateral varicose veins and ligation of 
varicose veins.  The examination report notes that the 
veteran was a retired machinist and tow motor operator.  

The veteran underwent a VA peripheral nerve examination in 
June 2001.  The examination report notes that the veteran had 
been a "set up man" for a machine shop up until four years 
earlier.  The examiner reported that the veteran's balance 
problems in January 2001 following heart surgery were not an 
uncommon symptom following such surgery and he noted that the 
veteran got around well with the assistance of a cane.  He 
stated that there was no evidence from the examination of 
physical findings that prevented the veteran from being 
employed at his usual job.  

At his December 2001 personal hearing, the veteran testified 
that he continued to have problems with nightmares and seldom 
got more than one good night's sleep a week.  He testified 
that he became combative if he got into a confrontation, and 
he had to avoid doing that.  

VA clinical records show that the veteran was treated in 
December 2001 and January 2002 for right knee pain and was 
seen in April 2002 following an automobile accident.  

At his September 2002 videoconference hearing before the 
Board, the veteran testified that he was becoming more easily 
irritated, and that he became "unglued" and had to go off by 
himself.  He also testified that he had never been told by a 
physician that he could not work.  He said he went camping 
and fishing for recreation, helped with chores around the 
house, and occasionally went out to restaurants.  He said he 
started drawing unemployment after he got laid off at age 63, 
but he couldn't take unemployment and canceled it.  He 
testified then filed for early retirement.  He denied ever 
applying for Social Security disability insurance.   

A VA examiner in June 2003 remarked that the veteran's PTSD 
symptoms were producing a "low moderate" number and frequency 
of symptoms.  He opined that the PTSD symptoms would likely 
cause some interference in his ability to interact 
effectively and work efficiently.  He assigned the veteran a 
Global Assessment of Functioning score (GAF) score of 60.  

In July 2003, the veteran underwent a VA orthopedic 
examination to evaluate his back disability.  After examining 
the veteran and reviewing his claims file, the VA examiner 
diagnosed the veteran as having residual shell fragment wound 
of the right lumbar spine involving muscle Group XX and 
degenerative disk disease of the lumbar spine.  He opined 
that the veteran's degenerative disk disease was not related 
to his service-connected shell fragment wound.  He also 
opined that there was no associated effect on the veteran's 
employability due to the shell fragment wound itself.

An August 2004 VA mental health clinic (MHC) consultation 
report indicates that the veteran retired in 1997 after 18 
years at a machine company as a laborer.  He worked part-time 
in maintenance and worked several other jobs during his 
lifetime as a general laborer.  He said he worked long hours 
to take care of his family.  He was assigned a GAF score of 
50.  

VA clinical records show treatment in December 2004 and 
January 2005 due to the veteran's complaints of right 
shoulder pain.

On file is a January 2005 PTSD treatment note which reflects 
that the veteran was commander of his local chapter of the 
DAV, although he was not sure he wanted to continue in that 
post due to his anger at several members.

III.  Analysis

The veteran's representative asserted in written argument in 
November 2005 that the veteran had no transferable work 
skills which would allow him to seek employment, given the 
barriers to manual labor posed by his service-connected 
disabilities. 

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2006).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b) 
(2006).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. § 3.341 (2006).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  See 38 C.F.R. § 4.19 (2006).

The veteran in this case is presently service connected for 
PTSD, rated 50 percent disabling; shell fragment wound of the 
back with retained foreign body, rated 10 percent disabling; 
varicose veins, right leg, rated 20 percent disabling; nerve 
damage, right lower extremity, rated 10 percent disabling; 
cold injury right and left feet, rated 30 percent disabling 
for each foot; and residuals of a fractured nasal bone, rated 
0 percent disabling.  His combined rating is 90 percent.  
Accordingly, he meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a).

As to the question of whether the veteran is able to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disabilities, the evidence does not 
establish this.  As far as the veteran's work history, the 
evidence shows he retired from his job as a laborer for a 
machine company in 1996 after being laid off.  In April 2001, 
the RO received information (VA Form 21-4192) from the 
veteran's former employer stating that the veteran had worked 
as a tow motor machine operator from 1983 through December 
1995 before being laid off.  This is consistent with a May 
1999 VA psychological assessment report noting that the 
veteran decided to retire after he was laid off at the age of 
63.  There is also a July 2000 VA Clinical Summary report 
stating that the veteran worked ever since Korea up until age 
63 when he retired.  The record goes on to note that the 
veteran worked as a machinist, truck driver and tow operator 
and always worked full time.  The veteran reported that his 
work history was "reasonably good."  Subsequent to the 
veteran's retirement in 1963, he began receiving Social 
Security retirement benefits.  He also worked briefly as a 
driver for an auto auction company from November 2000 to 
December 2000.

The veteran testified in 2002 that it is his PTSD symptoms, 
most notably his inability to get along with others, that 
prevents him from securing or following a substantially 
gainful occupation.  Notwithstanding his assertions, the 
medical evidence does not support this.  In this regard, the 
VA examiner in May 2001 specifically opined that he did not 
believe that the veteran's PTSD caused unemployability.  
Although a June 2003 VA examiner later opined that the PTSD 
symptoms would likely cause some interference in the 
veteran's ability to interact effectively and work 
efficiently, he did not go so far as to state that the 
symptoms rendered the veteran unable to secure or follow a 
substantially gainful occupation.  Moreover, a January 2005 
PTSD treatment note reflects that the veteran was commander 
of his local chapter of the DAV, although he was not sure he 
wanted to continue in that post due to his anger towards 
several members.  This suggests that the veteran is able to 
work with others, despite documented irritability.  

Regarding the veteran's service-connected physical 
disabilities to include his back, right leg, and foot 
disabilities, the June 2001 VA peripheral nerve examiner said 
that there was no evidence from his examination of physical 
findings that prevented the veteran from being employed at 
his usual job.  There is also the July 2001 VA orthopedic 
examiner's opinion that there was no associated effect on the 
veteran's employability due to his service-connected shell 
fragment wound by itself.  Moreover, the numerous VA 
outpatient records on file which show treatment for both the 
veteran's service-connected and nonservice-connected 
orthopedic disabilities do not contradict these opinions.  
Indeed, the veteran testified in September 2002 that he had 
never been told by a physician that he should not work or 
seek employment.

In sum, the medical opinions of record, including the 
opinions of the examiners who conducted VA examinations in 
May 2001, June 2001, June 2003 and July 2003 uniformly state 
that the veteran's service-connected disabilities do not 
preclude gainful employment.  The clinical evidence of 
record, which is extensive and comprehensively covers the 
veteran's clinical treatment throughout the course of this 
appeal, including the complete VA clinical record from 1999 
through February 2005, is consistent with the medical 
opinions.

Accordingly, the veteran's claim for entitlement to a TDIU 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.


ORDER

Entitlement to a TDIU is denied.



			
             STEVEN L. COHN                                    
ROBERT E. SULLIVAN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


